On Motion for Rehearing.
In his motion for rehearing appellee emphasizes his contention that Sawyer’s resignation was ineffective because it was not accepted by a proper authority prior to the time it was withdrawn by him. Upon this point, we are in accord with the decision of the Supreme Court of Minnesota in the case of Byrne v. City of St. Paul, 137 Minn. 235, 163 N.W. 162, 163, L.R.A. 1917F, 545, wherein said Court, after holding that there was no evidence of plaintiff’s resignation having been procured by coercion or fraud, disposes of the contention that the resignation was ineffective because submitted to the health officer rather than to the commissioner of public safety by saying that: “It is not important that the resignation was not addressed to the commissioner of public safety, the officer having charge of the particular department. It was addressed to the active head of the department, the health officer, was filed with that officer and later accepted, in which the commissioner, if he did not authorize the acceptance, fully acquiesced. It was effectual as a voluntary surrender of the position upon acceptance. And since there was no fraud or purpose to set at naught the civil service provisions of the charter, it is conclusive against the present claim of plaintiff.”
Although appellee attacks the sufficiency of appellants’ points, no contention is made that the case should be remanded on the ground that our fact jurisdiction only was invoked, or for any other reason. Appel-lee takes the broad position that the original opinion of reversal and rendition should be withdrawn and the judgment of the trial court affirmed. With reference to this matter, appellee states that “there is no mid-ground and the appellee asks for none.”
Being of the opinion that the judgment appealed from is erroneous for the reasons set forth in our original opinion, we overrule appellee’s motion for rehearing.